Ford, Judge:
The appeal listed above has been submitted for decision upon a stipulation to the effect that the market values or prices, at the time of exportation of the involved merchandise, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, were the entered unit prices, less discounts of 20 per centum and 1% per centum, plus case and packing, as invoiced, and that the foreign value of such or similar merchandise was no higher.
Accepting this stipulation as a statement of fact, I find the proper export value of the nets covered by this appeal to be the entered unit prices, less discounts of 20 per centum and l)i per centum, plus case and packing, as invoiced. Judgment will be rendered accordingly.